Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0093457 to Ahern et al.
Re claim 8, Ahern discloses a system for golf analysis (Abstract, a system wherein club specific parametric signals are used to automatically score golf rounds and analyze golf swings in real-time. [0008] summarizes the invention as follows: “a device and system utilizable during actual golf game play configured to obtain information related to a player's golf swing. This information may include information generated by a sensor located within a golf club and received by a golf appliance, such as a golf glove. These sensors provide data to facilitate assessing a player's swing as a function of ball strike; club used; and swing velocity and profile as a function of real world conditions.” (emphasis added)) comprising:
an application on a computing device configured for network communication with at least one server with at least one database, wherein the at least one server is configured to store information and provide the information to the application ([0060]-[0062] describes that a display/scoring unit in conjunction with swing detector 200, during a normal round of golf, receives stroke information once the player initiates and starts a game, and wherein “this data may be broadcast in real time, or delayed, to a central location, such as a server, to obtain and display multiple player data for analysis or review.” (emphasis added)) 
wherein the application is in network communication with a tag coupled to a golf club, wherein the tag includes at least one sensor, wherein the application is configured to receive sensor data from the at least one sensor, and wherein the application is configured to determine when a golf ball was struck by the golf club based on the sensor data ([0036] describes that the instance of an actual golf shot comprising an actual ball strike is detected when a swing detector 200 attached to golf club 100 senses motion and/or vibrations, and a signal indicative of an actual ball strike during the actual play of golf is generated. [0038] describes that each of a plurality of clubs has its own detector 200 so that a game of golf played with multiple clubs comprises a transmission of data indicative of a golf ball strike for a specific type of club such as a driver 218, iron 210, or putter 202. [0131] describes that when the shock of a ball strike is detected by an accelerometer coupled to a golf club of a set of golf clubs, GPS location coordinates and the golf club used are stored. The GPS location data recorded where an actual golf shot comprising an actual ball strike by the club is determined to have occurred teaches the determination of a starting position (of that particular golf shot). [0132] describes a variation wherein a golf club identified based on an RFID tag of the club is used to register GPS location coordinates associated with that club being used. Table 2 diagrams that the “GPS receiver” provides information on the location of the golfer and for play analysis, “specifically records where each shot was taken from relative to the hole” wherein “This will always be used with some combination of the above mentioned devices” wherein the above mentioned 
wherein the application is in network communication with at least one wearable device, wherein the at least one wearable device is configured to transmit wearable device input to the application wherein the wearable device input includes club identification, adding and/or subtracting a stroke, and/or a number of a hole of a golf course (Ahearn [0052] describes swing detector 200 No. 500 comprising a processor 508, timer 510, sensors 1 and 2 No’s 502 and 504, and transmitter 506. This embodiment is configured to be worn by the golfer and has a display 514 that generates a visual event indicative of a swing or ball strike. “Moreover, the detector 500 may include an RFID interface 516 configured to receive RFID signals from a club, such as indicative of the club used during a swing and ball strike. Aside from an RFID device, an alternative method may be used for identifying each club, such as a resistance discrimination method, wherein each club has a unique resistance characteristic such as in the grip, detectable by golf glove 804 and shown worn by golfer 302 as 305.”)
Re claim 9, [0008] describes that information obtained during a golf swing by a sensor located within a golf club and received by a player-worn golf appliance includes “club used”. [0045] describes that, “In a preferred embodiment each club has an ascertainable indicator that is indicative of the club. Identification may be made by reading an RFID code, by sensing a resistance indicative of the club, or some other method.” [0046] describes that a small circular RFID tag may be attached at 216 or a larger rectangular tag may be attached at 206. [0051] describes that data received by processor 308 includes “club type”. [0052] describes that, “the detector 500 may include an RFID interface 516 configured to receive RFID signals from a club, 
Re claim 14, [0036] describes that the instance of an actual golf shot comprising an actual ball strike is detected when a swing detector 200 attached to golf club 100 senses motion and/or vibrations, and a signal indicative of an actual ball strike during the actual play of golf is generated.
Re claim 22, Ahearn [0052] describes swing detector 200 No. 500 comprising a processor 508, timer 510, sensors 1 and 2 No’s 502 and 504, and transmitter 506. This embodiment is configured to be worn by the golfer and has a display 514 that generates a visual event indicative of a swing or ball strike. “Moreover, the detector 500 may include an RFID interface 516 configured to receive RFID signals from a club, such as indicative of the club used during a swing and ball strike. Table 3 also identifies the process of identifying the type of club that is held using ‘RFID tagged clubs’. See also [0038], “Shown in FIG. 2 are multiple detectors 200, one for each club, each configured to sense an actual swing and/or golf ball strike for the specific type of club, whether it be a driver 218, iron 210, or putter 202, that are each club mounted.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0093457 to Ahern et al. in view of US 2015/0126308 A1 to Penn et al.
Re claim 10, Ahern additionally discloses wherein the sensor data includes geopositioning data, wherein the application is configured to determine a starting position based on the geopositioning data ([0131] describes that when the shock of a ball strike is detected by an accelerometer coupled to a golf club of a set of golf clubs, GPS location coordinates and the golf club used are stored. The GPS location data recorded where an actual golf shot comprising an actual ball strike by the club is determined to have occurred teaches the determination of a starting position (of that particular golf shot).) Ahearn also teaches defining a recommendation based on historical performance data for the type of golf club ([0072] describes that, “The visual display may include actual game specific information, including shots taken, club used, distance of each shot, hole information, course information, date, and other statistics valuable to the golfer, in real time, during the actual play of the game. This information can be used by the golfer in determining one or more future shots on the same hole, or a future hole. The user can scroll backwards and forward between individual holes to consider play during the actual game. For instance, while playing hole 10, the user can scroll back to the display showing the play for hole 7 to ascertain the club and distance parameter and use this information to determine which club to play at a given location on hole 10. As a course is played more frequently additional information you need in completing a more detailed pictorial is obtained. By having this information a golfer can more easily visualize what a given hole that was played like. Hazards, doglegs, and other information may provide feedback and why a particular club which chosen and why the distance with this club may be significantly different than when this club was used on a different hole.” (emphasis added to highlight club recommendation based on historical performance data for that club) [0074] describes that, “FIG. 12 shows a menu option so a golfer can, during game play, see and consider how he/she played the hole on a previous occasion. For instance, the player can select a desired course, the date played, and the hole played, and hit enter. The stored information for this entered data will then be displayed. Advantageously, the golfer can appreciate data from previous actual play on the same course or a different course, the same hole or a different hole.” Ahern also discloses wherein the tag is associated with at least one golf club type of a plurality of golf club types ([0008] describes that information obtained during a golf swing by a sensor located within a golf club and received by a player-worn golf appliance includes “club used”. [0045] describes that, “In a preferred embodiment each club has an ascertainable indicator that is indicative of the club. Identification may be made by reading an RFID code, by sensing a resistance indicative of the club, or some other method.” [0131] describes a first embodiment wherein each golf club in a set of golf clubs comprises a swing detection device that includes an accelerometer and processor, and wherein a user-worn game module receives data from the swing detectors and stores information including “the club used” and “golfer location provided by the GPS”.)
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahern view of US 2008/0201107 A1 to Doherty et al.
Re claim 11, Although Ahern teaches the same inventive concept substantially as claimed, Ahern does not specifically contemplate factoring in precipitation and humidity data for calculating a predicted ball resting position. Doherty is an analogous system and method for statistically analyzing golf that teaches it was known in such software to factor in precipitation and humidity in addition to wind direction and strength into visualization of shot data and analytics – see [0026] of Doherty. It would have been obvious to one having ordinary skill in the art at the time of the invention that Ahern could have additionally factored in precipitation and humidity data as taught by Doherty without causing any unexpected results. The motivation to increase the number of factors considered by the software of Ahern would be to improve the accuracy thereof. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahern view of Penn and Barnard.
Re claim 12, Although Ahern teaches the same inventive concept substantially as claimed, Ahern does not specifically contemplate factoring in generating a recommended target area or determining a distance between the starting position and the recommended target area which comprises a difference in elevation. 
Penn teaches that it was known in such a method to graphically define a recommended target area based on historical performance data for the type of golf club (See Penn Fig. 3, wherein a recommended target area for a green approach shot based on historical performance for a 6 iron is No. 353, and Fig. 5 wherein a recommended target area for a tee 
Barnard teaches in 16:35-45 that, “the Course Player software has the capability of displaying elevations between a current position and a target cursor in real time as the target cursor is moved over the surface of the map.”
It would have been obvious to one having ordinary skill in the art at the time of the invention to have incorporated the recommended target area functionality of Penn and elevation change calculation of Barnard into the compatible and ready for improvement invention of Ahern without causing any unexpected results and to provide the advantage of a more robust golf rangefinder application. 
Claims 15, 17-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahern in view of US 2002/0107077 A1 to Buhler and of US 2002/0097182 A1 to Goren et al.
Re claim 15, Ahern discloses a golf analysis system (Abstract, a system wherein club specific parametric signals are used to automatically score golf rounds and analyze golf swings in real-time. [0008] summarizes the invention as follows: “a device and system utilizable during actual golf game play configured to obtain information related to a player's golf swing. This information may include information generated by a sensor located within a golf club and received by a golf appliance, such as a golf glove. These sensors provide data to facilitate assessing a player's swing as a function of ball strike; club used; and swing velocity and profile as a function of real world conditions.” (emphasis added)) comprising:
an application on a computing device; at least one server with at least one database, wherein the at least one server is configured to store information and provide the information to the application ([0060]-[0062] describes that a display/scoring unit in conjunction with swing detector 200, during a normal round of golf, receives stroke information once the player initiates and starts a game, and wherein “this data may be broadcast in real time, or delayed, to a central location, such as a server, to obtain and display multiple player data for analysis or review.” (emphasis added)) 
a tag coupled to a golf club; wherein the tag includes at least one sensor; wherein the at least one sensor includes an accelerometer, a piezoelectric sensor, a gyro sensor, and/or a tilt sensor; wherein the at least one sensor is configured to captured swing data, including motion data, force data, and/or position data, during a golf swing; wherein the at least one sensor is configured to transmit the captured swing data to the tag (Fig. 1 diagrams one embodiment wherein a swing detector 200 is integrated into a golf club. Figs. 2A-C show alternate embodiments wherein swing detector tags may be externally and/or removably affixed to various locations on golf clubs. [0036] describes that the instance of an actual golf shot comprising an actual ball strike is detected when a swing detector 200 attached to golf club 100 senses motion and/or vibrations, and a signal indicative of an actual ball strike during the actual play of golf is generated. [0038] describes that each of a plurality of clubs has its own detector 200 so that a game of golf played with multiple clubs comprises a transmission of data indicative of a golf ball strike for a specific type of club such as a driver 218, iron 210, or putter 
at least one wearable device; wherein the tag is in network communication with the at least one wearable device (Ahearn [0052] describes swing detector 200 No. 500 comprising a processor 508, timer 510, sensors 1 and 2 No’s 502 and 504, and transmitter 506. This embodiment is configured to be worn by the golfer and has a display 514 that generates a visual event indicative of a swing or ball strike. “Moreover, the detector 500 may include an RFID interface 516 configured to receive RFID signals from a club, such as indicative of the club used during a swing and ball strike. Aside from an RFID device, an alternative method may be used for identifying each club, such as a resistance discrimination method, wherein each club 
wherein the tag is configured to analyze the swing data; and wherein the tag is configured to transmit the analyzed swing data to the application ([0050] describes that the detector 200 comprises a microprocessor and can provide additional feedback such as visual or sonic feedback. [0051] describes that, “the input signals received from the sensors and the timer are analyzed by processor 408 and compared to characteristic profiles stored in memory 412 indicative of many different types of events that may occur. For instance, the time between initiation of a back swing until a ball strike can be correlated with other input, such as a club type, to determine actual club swing parameters. These club swing parameters are then transmitted back to unit 500 where additional analysis may be performed in real time, or at a later time, such as when the data is downloaded to a PC for later analysis.” (emphasis added)
Although Ahern teaches the same inventive concept substantially as claimed, including communication between a wrist-worn device and RFID tags attached in/on clubs for the purpose of club identification, and although Ahern also teaches analyzing sensor data to determine if a ball strike has occurred, Ahern does not go into detail as to whether the at least one wearable device is further configured to send an activation command to the tag when the tag is in the sleep mode, wherein the tag is configured to switch to the active mode after receiving the activation command, and wherein the application is configured to determine whether a golf ball was struck based on whether the analyzed swing data is above at least one threshold. 
transmitted to a wrist mounted device in close proximity”, also [0008]), wherein a sensor includes a piezo sensor ([00017) and wherein the swing data captured from a tag on a club is transmitted to an application to determine swing force data (Abstract and [0019] of Buhler). Buhler teaches that it was known in such a system to implement sleep/wake functionality in a club-mounted tag, for the purpose of conserving energy (See Buhler [0019]) and that it was further known to determine whether a golf ball was truck based on whether data exceeds a threshold. See Buhler [0024] which describes that, “the micro-controller monitors the sensors to determine if an impact […] has occurred, 120. Monitoring of the impact can range from reading a single input pin of the micro-controller to determine if it changes state, to reading serial or parallel information from one or more sensors. If the sensor(s) require AJD conversion, the micro-controller initiates the conversion, by reading the value(s), and compare the value(s) to a threshold. If a reading exceeds the threshold, the micro-controller calculates the result of impact intensity 130. The result of the impact intensity can be determined by comparing the value to a look-up or calculating the result using a regression equation. The micro-controller outputs the results 140. The output may be a visual display of the trajectory. It may be an audible sound like the response from a crowd. The output may be a number equivalent to the impact. This data is converted into flight and roll, the speed, and/or the impact intensity. The invention may then show a simulated flight 
Goren is another analogous reference in the art of RFID tags that teaches in [0126]: “a tag may be maintained in a sleep mode. In some embodiments of the invention, the sleep mode may conserve power, for example, in power supply 1080 shown in FIG. 10. A transmitter, which may be a network transmitter, may transmit a wake-up signal to the tag. A wake-up signal may be a strong RF signal transmitted near the tag. In step 1120, the tag may receive the wake-up signal using an energy detector. […] Transmitter and receiver circuitry (such as that in component group 1070 shown in FIG. 10) may be energized in step 1125. If a wake-up signal is received, transmitter and receiver circuitry may be energized in step 1125. After energizing transmitter and receiver circuitry, the tag may determine if a communication channel is clear for broadcasting a communication sequence in step 1140”
It would have been obvious to one having ordinary skill in the art that the RFID golf club tags of Ahern could have been configured for sleep/wake functionality and that the application could have determined when a golf ball was struck based on swing data exceeding a threshold as taught by Buhler, and that the sleep/wake functionality could have more specifically been implemented by interrogation of RFID tags such as those in the clubs of Ahern by a wake signal as taught by Goren without causing any unexpected results. The motivation to use threshold swing determination would be to avoid erroneous triggering from incidental club movement and the motivation to use sleep/wake functionality for club mounted RFID tags would be to 
Re claim 17, refer to the analysis discussed in [0051] of Ahern.
Re claim 18, See Ahern [0008], [0045]-[0046], [0131]
Re claim 19, see Ahern [0058] which describes, “ready access to a great amount of historical play information previously obtained by the automatic analysis system being described herein. An instance of such data may be a data screen selection displaying information on selecting your golf club based on an analysis of the distance required and the average distance hit with various clubs that day and/or historically. An additional use may be to select a screen display that provides recommended changes to your golf swing based on how you are hitting the ball that particular day ( e.g. you are slicing to the right, please try to do ... , your acceleration is too slow, try picking up golf speed…”
Re claim 24, Ahearn [0052] describes swing detector 200 No. 500 comprising a processor 508, timer 510, sensors 1 and 2 No’s 502 and 504, and transmitter 506. This embodiment is configured to be worn by the golfer and has a display 514 that generates a visual event indicative of a swing or ball strike. “Moreover, the detector 500 may include an RFID interface 516 configured to receive RFID signals from a club, such as indicative of the club used during a swing and ball strike. Aside from an RFID device, an alternative method may be used for identifying each club, such as a resistance discrimination method, wherein each club has a unique resistance characteristic such as in the grip, detectable by golf glove 804 and shown worn by golfer 302 as 305.”)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahern in view of US 2002/0107077 A1 to Buhler and US 2002/0097182 A1 to Goren et al. and further in view of Barnard.
Re claim 20, Although the combination of Ahern, Buhler and Goren teaches the same inventive concept substantially as claimed including that his system records “GPS location coordinates” at the time of each ball strike, see [0131]-[0132], Ahern-Buhler-Goren does not specifically contemplate three-dimensional distance being considered for recording and analysis, therein the third dimension is elevation. Barnard teaches in 16:35-45 that, “the Course Player software has the capability of displaying elevations between a current position and a target cursor in real time as the target cursor is moved over the surface of the map.” It would have been obvious to one having ordinary skill in the art that a golf rangefinder application such as Ahern that admittedly uses GPS location coordinates could have considered elevation as taught by Barnard without causing any unexpected results and for the purpose of more robust data analysis. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0093457 to Ahern et al. in view of US 2013/0095939 A1 to Meadows et al.
Re claim 21, Although Ahern teaches the same inventive concept substantially as claimed including golf ball strike determination, Ahern lacks machine learning to generate a model for detection of a golf club swing and a ball strike. Meadows is an analogous prior art golf tracking system that teaches that it was known in the art that, “The onboard microcontroller 205 processes and analyzes analog waveform or digital signal profile outputs from the sensors to determine if the output matches a pattern of data indicating a club swing and a ball strike. As discussed in further detail below, the outputs from each of the sensors may be compared against certain signal "signatures" and/or thresholds stored in the memory 210 to determine whether a ball strike event has occurred. These signatures, or pattern data, may be updated as the system learns what data indicates a ball strike and what data does not indicate a ball strike. In this manner, the tag 200 may self-learn over a period of time so as to increase the accuracy of detecting when a ball strike even occurs. The thresholds and parameters would be updated in the tag's memory via input through the tag transceiver. The data would be configured and sent by the location-aware device to optimize the tag sensor processing parameters.” in [0042] The Examiner notes that Meadows, although it is commonly owned, represents 35 USC 102(a)(1) prior art because it was publicly disclosed more than one year before the effective filing date of the instant invention with respect to the claimed feature of self-learning swing detection. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that Ahern could have implemented self-learning swing detection as taught by Meadows without causing any unexpected results and for the same advantage of optimizing the tag sensor processing parameters so that particular golfers did not experience inaccurate swing determination. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0093457 to Ahern et al. in view of US 2002/0097182 A1 to Goren et al.
Re claim 23, Although Ahern teaches the same inventive concept, wherein a wrist-worn device can determine golf club type when the golfer’s hand grips the club and engages in RFID communication therewith, Ahern does not go into detail as to whether the RFID tags of the 
Goren is an analogous reference in the art of RFID tags that teaches in [0126]: “a tag may be maintained in a sleep mode. In some embodiments of the invention, the sleep mode may conserve power, for example, in power supply 1080 shown in FIG. 10. A transmitter, which may be a network transmitter, may transmit a wake-up signal to the tag. A wake-up signal may be a strong RF signal transmitted near the tag. In step 1120, the tag may receive the wake-up signal using an energy detector. […] Transmitter and receiver circuitry (such as that in component group 1070 shown in FIG. 10) may be energized in step 1125. If a wake-up signal is received, transmitter and receiver circuitry may be energized in step 1125. After energizing transmitter and receiver circuitry, the tag may determine if a communication channel is clear for broadcasting a communication sequence in step 1140”
It would have been obvious to one having ordinary skill in the art that the RFID golf club tags of Ahern could have been configured for sleep/wake functionality when interrogated by the wrist-worn device of Ahern without causing any unexpected results. The motivation would be to keep channels clear from RFID tags unnecessarily polling and/or to conserve battery life of active RFID tags. 
Response to Arguments
Applicant's arguments filed 02/03/2022 with respect to claim 8 and its dependents 9-12, 14 and 21-23 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s argument that Ahern lacks a wearable input device that includes club identification. As discussed in the updated rejection of claim 8 above, Ahearn [0052] describes transmitter 506. This embodiment is configured to be worn by the golfer and has a display 514 that generates a visual event indicative of a swing or ball strike. “Moreover, the detector 500 may include an RFID interface 516 configured to receive RFID signals from a club, such as indicative of the club used during a swing and ball strike. Aside from an RFID device, an alternative method may be used for identifying each club, such as a resistance discrimination method, wherein each club has a unique resistance characteristic such as in the grip, detectable by golf glove 804 and shown worn by golfer 302 as 305.” For at least this reason the rejections of claim 8 and its dependents are maintained. 
Applicant’s arguments with respect to claim(s) 15, 17-20 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-7 and  allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715